Citation Nr: 0624990	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  02-12 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for vertigo.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran's active military service extended from January 
1962 to May 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The case was remanded by the Board in October 2003 and 
November 2004 for additional development.  There were three 
other issues on appeal at that time.  In March 2005, the RO 
granted service connection for one of those issues, vascular 
headaches, and a 10 percent rating was assigned.  In August 
2005, the Board addressed the other two issues, denying 
service connection for a psychiatric disorder, to include as 
secondary to a service-connected disorder, and denying a 
rating in excess of 10 percent for bilateral hearing loss.  

Also in August 2005, the Board remanded the remaining claim 
in appellate status, entitlement to a rating in excess of 10 
percent for vertigo, for additional development, to include 
affording the veteran an examination and obtaining a medical 
opinion.  The required development has been completed and the 
Board proceeds with its review of the appeal of this matter.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran's service-connected vertigo is manifested by 
dizziness and occasional staggering.  



CONCLUSION OF LAW

The criteria for a 30 percent rating for vertigo, but no more 
than 30 percent, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 3.102, 4.7, 4.87 
and Diagnostic Code 6204 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
was enacted on November 9, 2000.  Since that time, the VCAA 
has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, & 5126.  See also 38 C.F.R. § 3.159.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA and to those claims which were 
filed before the date of enactment but which were not yet 
final as of that date.  The Board has considered the relevant 
statutes and implementing regulation but finds that, given 
the favorable action taken herein, no discussion of the VCAA 
is required.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  The 
decision in this case grants a 30 percent rating for vertigo, 
which is the maximum schedular rating allowed under the 
applicable rating criteria.  38 C.F.R. § 4.87, Diagnostic 
Code 6204 (2005).  Moreover, the veteran specifically limited 
the appeal for a higher rating for his service-connected 
vertigo to 30 percent.  See veteran's Substantive Appeal (VA 
Form 9), received by the RO in August 2002.  As discussed in 
more detail below, sufficient evidence is of record to grant 
this claim.  Therefore, no further development is needed.

Bases of Rating

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2004).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

In the recent March 2006 supplemental statement of the case 
(SSOC), the Appeals Management Center (AMC) gave the veteran 
old rating criteria which are not currently in effect and, 
which have never been in effect during the life of this 
claim.  The December 2001 rating decision granted service 
connection for vertigo, effective May 2001, rated as 10 
percent disabling.  The July 2002 statement of the case (SOC) 
provided the veteran with the correct rating criteria, which 
are as follows:  

Peripheral vestibular disorders will be rated as 10 percent 
disabling where there is occasional dizziness and as 30 
percent disabling where there is dizziness and occasional 
staggering.  Objective findings supporting the diagnosis of 
vestibular disequilibrium are required before a compensable 
evaluation can be assigned under this code.  38 C.F.R. 
Part 4, § 4.87, Code 6204 and Note (1) (2005).  

Background

The service medical records show that the veteran was 
hospitalized for urticaria in November and December 1964.  
During that time, it was discovered that he had a purulent 
chronic otitis media of the left ear, due to a pseudomonas 
infection, which led to severe conductive and perceptive 
deafness.  The service medical records do not mention vertigo 
(dizziness) or staggering.  

On VA examination, in August 1972, the veteran complained 
that, since the previous April, he had been sick with 
vomiting, dizziness, weakness, chest pains, leg pains, and 
upset stomach.  Diagnoses included history of duodenal ulcer 
and prostatitis; there was no diagnosis based upon a 
complaint of dizziness.  The ear examination revealed a 
perforation in the tympanic membrane of the left ear and 
chronic septal disease of the left ear with a retraction 
pocket versus a cholesteotoma.  

The veteran was subsequently hospitalized and, in September 
1972, a complete left mastoidectomy with combined approach 
tympanoplasty and middle ear canal reconstruction was done, 
utilizing precanal wall bone interposed between the malleus 
and stapes.  

In January 1973, the veteran underwent a Type I 
tympanoplasty, lysis of adhesions, removal of 
stapediomalleolar strut, placement of silastic suiting, and 
excision of a mastoid cyst.  

The clinical records of L. V. III, D.O., cover the period 
from November 1995 to September 2000.  They record many 
complaints, but none mention dizziness or staggering.  

Reports of private otolaryngologist, W. H., M.D., are dated 
from September 1999 to May 2001.  They do not provide 
specific information as to dizziness.  

In May 2001, the veteran claimed that his service-connected 
mastoiditis and hearing loss warranted higher ratings.  He 
submitted statements, dated in May 2001, from W. H., M.D. and 
E. D. E., M.D., that it was as likely as least likely (sic) 
that the veteran's complaints of vertigo/dizziness was 
adjunct to his mastoid and ear disorders.  Also in May 2001, 
L. V. III, D.O., wrote that the veteran's complaints of 
vertigo, dizziness, and severe headaches were related to his 
on going chronic conditions.  

The veteran was afforded a VA audiometric examination in 
August 2001.  His complaints included hearing loss and 
tinnitus.  It was reported that he had no dizziness.  The 
right ear had a mild to moderate sensorineural hearing loss, 
Type Ad, with a highly compliant tympanogram and absent 
acoustic reflexes.  The left ear had a severe to profound 
mixed hearing loss, Type B, with a flat tympanogram and 
absent acoustic reflexes.  

The August 2001 VA examination of the veteran's ears 
disclosed active disease.  There were no complaints, findings 
or diagnoses of dizziness or staggering.  

VA clinical notes dated in August 2001, early September 2001, 
and later in August 2001, include complaints of occasional 
vertigo.  

The report of the October 2001 VA neurological examination 
reflects complaints of occasional nausea, vomiting and severe 
headaches, associated with photophobia.  The diagnosis was 
chronic tension headaches with some vascular features.  The 
physician expressed the opinion that the headaches were not 
related to his previous mastoidectomy.  There were no 
complaints, findings or diagnoses based upon complaints of 
dizziness or staggering.  

The VA otolaryngology consultation report dated in November 
2001 includes a notation of no vertigo.  

The December 2001 rating decision granted service connection 
for vertigo, rated as 10 percent disabling under diagnostic 
code 6204, from the date that the veteran's claim was 
received on May 18, 2001.  

In May 2002, Dr. L. V., III, wrote that the veteran had 
several bouts of otitis.  There was no comment about 
dizziness or staggering.  

The VA otolaryngology consultation notes, dated in May 2002, 
shows that the veteran said he had no vertigo.  Notes dated 
in July 2002 and December 2002 reflects that the veteran 
denied having vertigo.  In October 2003, it was again noted 
that the veteran did not have vertigo.  

In his August 2002 substantive appeal, the veteran wrote that 
he had ongoing dizziness and occasional loss of balance.  He 
reportedly experienced dizziness on most occasions, 
especially when turning his head suddenly, stooping down and 
suddenly raising his head or any sudden movement of his head 
in various situations.  He wrote that these were daily 
experiences, not just occasional

The report of private audiologist, S. P. G., M.A., is dated 
in September 2002, and reflects that the veteran was seen in 
August 2002, for complaints including occasional vertigo.  

There was no mention of dizziness in a report of a December 
2003 VA audiology consultation.  

Upon a February 2004 VA neurological examination, the veteran 
reported severe headaches accompanied by symptoms that 
included dizziness.  On examination, cranial nerves II 
through XII were intact, except for a bilateral sensorineural 
hearing loss, greater on the left.  The gait was antalgic, 
secondary to generalized painful arthritis.  The impression 
was vascular headaches, moderate to severe, which were not 
related to the veteran's mastoidectomy.  It was noted that 
acoustic trauma could have been a triggering factor.  

In April 2004, the veteran wrote that vertigo scared him 
because it made his head spin and made him dizzy.  He further 
indicated that his vertigo hindered his daily activities.  

The report of the January 2005 VA audiometric examination 
shows that the veteran gave a history of dizziness with 
occasional lightheadedness.  For the right ear, the diagnosis 
was borderline normal to mild to moderate sensorineural 
hearing loss, Type Ad (hypermobile) tympanogram, and 
excessive compliance change on testing acoustic reflexes.  
For the left ear, the diagnosis was a severe to profound 
hearing loss, Type B (flat) tympanogram.    

On the January 2005 VA examination for ear disease, the 
examiner wrote that the veteran had very mild occasional 
dizziness.  He reported that it happened about once a month, 
and lasted approximately a few minutes.  It was described as 
an uneasy sensation and did not interfere with the quality of 
life much.  

The veteran underwent a VA neurological examination in 
February 2005.  History obtained at that time included severe 
headaches with dizziness.  He reported experiencing 
intermittent vertigo approximately 3 to 4 times a year.  He 
stated that the vertigo lasted 2 to 3 minutes and that, while 
it was not associated with nausea or vomiting, he did notice 
worsening tinnitus accompanying the spinning sensations.  The 
dizziness was not associated with headaches and there were no 
identifiable triggering factors.  The veteran noted that the 
episodes had decreased in frequency over time.  He did not 
take medication for them; rather, he treated his dizziness by 
sitting down and letting it pass.  He indicated that an 
intermittent dizziness, described as imbalance, was generally 
brought on by sudden turns, especially sudden neck movement, 
which lasted for a fraction of a second and was not 
associated with any other neurological symptoms.  Physical 
examination showed cranial nerves II through XII to be 
normal, except for a hearing loss involving cranial nerve 
VIII.  One test was not done since the veteran stated that it 
might bring on severe vertigo.  The veteran's gait was 
slightly wide based with mild difficulty toe walking and 
moderate difficulty in toe and heel walking.  The diagnoses 
were recorded as vascular headaches and chronic 
vestibulopathy, left.  

Pursuant to a Board remand, the veteran was afforded a VA 
neurological examination in September 2005.  The claims 
folder was reviewed prior to the examination.  The veteran 
stated that he had intermittent disequilibrium which caused 
him to usually sit still and/or assume a supine position for 
minutes to hours, until he began to feel better.  It might 
also cause him difficulty walking, and he did stagger until 
the disequilibrium passed.  The disequilibrium could occur 
without motor activity, when he was sitting.  

Examination was limited to the ears.  The right ear showed a 
normal tympanic membrane with a few scars from probable 
previous infections, but no activity at the time of the 
examination.  The middle ear space, external auditory canal, 
mastoid and auricle were normal.  The left ear showed a 
normal auricle.  There was a post-auricular mastoid surgical 
scar and the mastoid was otherwise unremarkable.  The 
external auditory canal and meatus were small and somewhat 
scarred, probably from previous surgery.  There did not 
appear to be a mastoid defect, so he had not actually had a 
canal-wall-down type mastoidectomy.  There was a lateralized 
tympanic membrane graft with perforation, showing moderately 
thickened middle ear mucosa, compatible with his history.  

It was noted that the audiogram showed a bilateral 
sensorineural hearing loss and a marked conductive hearing 
loss in the left ear.  The otoneurologic examination for 
testing balance showed no lateralizing findings, but the 
veteran was not experiencing one of his intermittent 
dizziness episodes at the time of examination.  

Following the February 2005 neurological examination, it was 
the examiner's impression that the veteran's symptoms of 
vertigo or disequilibrium remained virtually unchanged, with 
intermittent episodes that were prolonged for several minutes 
to hours, which produced staggering and at the current time 
were severely disabling.  

Analysis

Service connection has been granted and a compensable rating 
has been assigned, so the RO has resolved, in the veteran's 
favor, the question of whether objective findings supporting 
the diagnosis of vestibular disequilibrium.  38 C.F.R. 
Part 4, § 4.87, Code 6204 (2005).  The current rating, 10 
percent, is appropriate where there is occasional dizziness.  
The next higher rating, and the highest rating under this 
code, is 30 percent, which requires dizziness and occasional 
staggering.  The only competent medical evidence which 
addresses staggering comes from the September 2005 VA 
examination.  In that examination, a VA physician considered 
the veteran's history, but what the veteran told him was not 
all that was considered.  The claims folder was reviewed, as 
were the results of audiometric testing.  The veteran was 
examined.  Then the doctor reached a conclusion and expressed 
an opinion that the veteran had intermittent episodes of 
vertigo that were prolonged for several minutes to hours, 
which produced staggering.  This meets the requirements for a 
30 percent rating, the next highest and the maximum schedular 
evaluation allowed under 38 C.F.R. § 4.87, Diagnostic Code 
6204.  

The Board recognizes that there is no other documentation of 
complaints of staggering and some of the findings even 
indicate that there was no dizziness present.  However, the 
recent examination report is sufficient to place the evidence 
at least in equipoise.  With application of the doctrine of 
reasonable doubt, the Board concludes that the criteria for a 
30 percent rating are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  


ORDER

A 30 percent rating for vertigo is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


